Opinion by
Mr. Chief Justice Mitchell,
Hugh McNeile’s will gave to his widow an estate for life with a testamentary power of appointment, if she continued his widow, among such of his children and in such shares as she might see proper, and in case of her remarriage, or in default of appointment, then to all his children equally. Such disposition of his estate was entirely legal. If it were necessary to inquire where the fee was during the life estate, it is clear that it was in remainder contingently to the children appointed, and in default of appointment to all the children in common.
The widow remained unmarried and made a valid appointment among six of her children, naming them. It is true she devised to her executors in trust to sell and distribute the proceeds among her appointees, but this was solely for convenience of distribution. The discretion given her to select the appointees she exercised herself, and delegated nothing but the ministerial authority to carry out her commands. As thé power was testamentary and could not be put in effect until her death, the actual execution of it had to be done by another hand, and she did no more than name the hand.
The case of Stephenson v. Richardson, 88 Pa. 40, is relied on by appellant, but the power there in question was narrower than here. The testator there devised real estate to the sole and separate use of his daughter, not to be subject to sale or mortgage, and after her death to “ descend in fee simple, to such of her children as she might direct,” etc. It was held *182that as there was no power of sale and testator intended that the estate should descend as land, a direction by the daughter to her executors to sell and divide the proceeds was not a good execution of the power. The case is very briefly reported, but the argument of the appellee shows what must have been the ground of the judgment. Even so regarded it is rather a narrow and technical construction of the will, and does not seem to have been treated as a precedent in any later decision. It is certainly not a precedent for this case.
The other questions argued are not in the case. Whether the partition in the orphans’ court was strictly regular, while a bill was pending in the common pleas ; whether an inquest should have been awarded while the petition and amended-answer were formally undisposed of; or whether the authority of the executors under the will to sell at their discretion was a bar to partition in either form, we need not consider. The objections are raised only by appellants who have no interest in the matter. The money legacies left to them by their mother’s will were clearly payable out of her own estate and were expressly not chargeable even on her own land. The appellants were not, therefore, in any way interested in their father’s estate. The election by the six appointees to take their shares as land closed all objection to the partition proceedings by them, and the appellants had no standing to raise any question on the subject.
Decree affirmed, with costs.